In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated June 1, 2001, as awarded the defendant wife $200 per week pendente lite maintenance, $6,000 in accountant fees, and $7,500 in interim counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pendente lite awards should reflect an accommodation between the reasonable needs of the moving spouse and the financial ability of the other spouse with due regard for the parties’ preseparation standard of living (see, Landau v Landau, 258 AD2d 508, 509; Piali v Piali, 247 AD2d 455, 456; *331Shapiro v Shapiro, 163 AD2d 294, 296). Modifications of pendente lite awards should be sparingly made and then only under exigent circumstances such as where a party is unable to meet his or her own needs, or the interests of justice otherwise require relief (see, Einhart v Einhart, 278 AD2d 360; Rich v Rich, 259 AD2d 478). Rather, perceived inequities in pendente lite orders are best addressed via a speedy trial at which the parties’ economic circumstances may be thoroughly explored (see, Gorman v Gorman, 286 AD2d 475, 476; Menashi v Menashi, 281 AD2d 522, 523; Rigaglia v Rigaglia, 277 AD2d 216, 217).
In light of, inter alia, the parties’ disparate economic circumstances, the award of pendente lite maintenance, expert accountant fees, and counsel fees was a provident exercise of discretion (see, Ferdinand v Ferdinand, 289 AD2d 195; Palamara v Palamara, 279 AD2d 559; Landau v Landau, supra at 509). S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.